IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 24, 2008

                                     No. 07-51484                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LINDA BALDWIN

                                                  Plaintiff-Appellant
v.

ROBERT LAYTON

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                                   1:07-CV-183


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       In this employment discrimination action under Title VII of the Civil
Rights Act of 1964, plaintiff-appellant Linda Baldwin appeals the district court’s
grant of defendant-appellee Robert Layton’s Federal Rule of Civil Procedure
12(b)(6) Motion to Dismiss and denial of Baldwin’s Federal Rule of Civil
Procedure 59(e) Motion to Alter or Amend the Judgment. For the following
reasons, we AFFIRM.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-51484

           I. FACTUAL AND PROCEDURAL BACKGROUND
      Baldwin alleges that she was sexually harassed by a fellow employee at
Northrop Grumman Information Technology (“NGIT”). During this period of
harassment, Baldwin allegedly sent many faxes about this mistreatment to
Layton, NGIT’s human resources manager. On February 10, 2003, Baldwin filed
a discrimination charge, alleging sexual harassment by the co-worker and
violations of both the Texas Commission on Human Rights Act (“TCHRA”) and
Title VII of the Civil Rights Act of 1964 (“Title VII”), against NGIT with the
Austin Commission on Human Rights and the Equal Employment Opportunity
Commission (the “EEOC”). On September 8, 2003, the EEOC found that it could
not conclude that any statutory violation occurred. On that same day, the EEOC
sent Baldwin a right-to-sue letter stating that she had 90 days to file a lawsuit
in federal court. Baldwin did not file suit within that time period. On January
7, 2005, Baldwin’s attorneys withdrew from representation, explaining, inter
alia, that the deadline had passed to sue in federal court.
      On February 2, 2007, over three years after the EEOC sent Baldwin her
right-to-sue letter, Baldwin filed this employment discrimination action against
Layton in Texas state court under Title VII. Layton removed to federal court
and, on March 12, 2007, Layton filed a Motion to Dismiss under Rule 12(b)(6) for
failure to state a claim. On May 17, 2007, the district court granted Layton’s
motion, reasoning both that (1) the statute of limitations barred Baldwin’s
claims and that (2) Layton, as an employee, could not be held individually liable
under Title VII. Baldwin filed a Rule 59(e) Motion to Alter or Amend the
Judgment, arguing for the first time that she was entitled to equitable tolling
because her attorney had not released himself from representation before the
TCHRA filing deadline in February 2005. On November 2, 2007, the district
court denied the motion, stating that Baldwin “fail[ed] to proffer any evidence



                                       2
                                         No. 07-51484

or argument that she could not have offered prior to entry of final judgment . .
. .”1
                              II. STANDARD OF REVIEW
        This court reviews de novo a district court’s grant of a Rule 12(b)(6) motion
to dismiss, Morin v. Caire, 77 F.3d 116, 120 (5th Cir. 1996), “accepting all
well-pleaded facts as true and viewing those facts in the light most favorable to
the plaintiff,” Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2007) (per curiam). “To
survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts
to state a claim to relief that is plausible on its face.’” Elsensohn v. St. Tammany
Parish Sheriff's Office, 530 F.3d 368, 372 (5th Cir. 2008) (quoting Bell Atl. Corp.
v. Twombly, 127 S. Ct. 1955, 1974 (2007)). This court reviews for abuse of
discretion a district court’s denial of a motion to alter or amend the judgment.
Templet v. Hydrochem, Inc., 367 F.3d 473, 477 (5th Cir. 2004).
                                     III. DISCUSSION
        Title VII’s statute of limitations provides claimants with the right to file
a civil action “within ninety days” after the giving of notice.                      42 U.S.C.
§ 2000e-5(f)(1).        We strictly construe this 90-day limitations period.               See
Ringgold v. Nat’l Maint. Corp., 796 F.2d 769, 770 (5th Cir. 1986) (holding that
a Title VII claim was barred when filed 92 days late); Espinoza v. Mo. Pac. R.R.
Co., 754 F.2d 1247, 1251 (5th Cir. 1985) (same). In the present case, Baldwin
filed her suit over three years after the limitations period. Thus, we agree with
the district court that her suit is time-barred by the statute of limitations.
        Furthermore, we agree that Baldwin has failed to state a claim under Title
VII because she sued Layton. This court has repeatedly rejected any individual
liability under Title VII. Ackel v. Nat’l Commc’ns, Inc., 339 F.3d 376, 382 n.1
(5th Cir. 2003) (“Individuals are not liable under Title VII in either their


        1
            The district court also denied two subsequent responses to this order.

                                                3
                                   No. 07-51484

individual or official capacities.”); Smith v. Amedisys, Inc., 298 F.3d 434, 448 (5th
Cir. 2002) (“This circuit has held that there is no individual liability for
employees under Title VII.”). In the present case, Layton is NGIT’s human
resources manager and thus cannot be held individually liable under Title VII.
      Finally, we affirm the district court’s denial of Baldwin’s Motion to Alter
or Amend the Judgment. The reconsideration of a judgment is an “extraordinary
remedy” that we use “sparingly.” Templet, 367 F.3d at 479. A Rule 59(e) motion
is not a “vehicle for rehashing evidence, legal theories, or arguments that could
have been offered or raised before the entry of judgment” but instead has a
“narrow purpose of allowing a party to correct manifest errors of law or fact or
to present newly discovered evidence.” Id. at 478–79. Equitable tolling is also
a remedy that should be used “sparingly.” Irwin v. Dep’t of Veterans Affairs, 498
U.S. 89, 96 (1990). This court primarily applies equitable tolling when “‘the
plaintiff is actively misled by the defendant about the cause of action or is
prevented in some extraordinary way from asserting his rights.’” Coleman v.
Johnson, 184 F.3d 398, 402 (5th Cir. 1999) (quoting Rashidi v. Am. President
Lines, 96 F.3d 124, 128 (5th Cir. 1996)). Equitable tolling is not warranted when
an attorney merely commits error or neglect. Cousin v. Lensing, 310 F.3d 843,
849 (5th Cir. 2002). In the present case, the district court did not abuse its
discretion when it denied Baldwin’s Motion to Alter or Amend the Judgment.
Baldwin’s argument for equitable tolling is not based on newly-discovered
evidence and thus could have been raised before the district court prior to
judgment. Furthermore, Baldwin does not clearly articulate how or why her
attorneys’ actions warrant the remedy of equitable tolling.
                               IV. CONCLUSION
      For the foregoing reasons, we AFFIRM the orders of the district court.




                                         4